Title: To George Washington from Ferdinando Fairfax, 6 July 1794
From: Fairfax, Ferdinando
To: Washington, George


               
                  Sir,
                  George town [Md.] July 6th 1794.
               
               This is not intended as one of the many troublesome applications which are daily presented to you—but merely as a suggestion, to be used in such manner, as your judgment, upon further inquiry, shall direct.
               Doctor William Thornton whose attachment to the principles & spirit of our Government and the manners of our citizens, has led him to prefer this country, even with the sacrifice of considerable pecuniary interest, being desirous of fixing himself in the neighbrhood of the city of Washington, wou’d willingly accept of some appointment in w’ch his talents might contribute to the Public Advantage by advancing the growth or Prosperity of the City. It is not at his request or desire that I write this letter, nor is it to be considered as an application, either direct or indirect from him: But knowing that 2 of the present Commissioners intend shortly to resign, and supposing that some difficulties will occur, first to find out such men as are capable of acting in that Capacity, and then to know whether they wou’d chuse to accept an appointment, I am induced to inform you that I have heard this gentleman express a wish to be serviceable, either in this office or in any other respecting the City, w’ch might be advantageous to the Public, and at the same time not unbecoming his Character & Situation in Life.
               From a pretty good acquaintance with him, as well as from general repute, I believe him to possess uncommon Talents, and to have cultivated particularly those Branches of Science which are most useful in this business—and, what is of equal or perhaps more consequence, to have a large share of Public Spirit, and great integrity.
               He has a Plan of a National University, which appears to deserve attention, and w’ch, at some convenient time, he is desirous of submitting to your Consideration.
               When I began this Letter I intended to have said very little—perhaps I have said too much, but hope the subject and the
                  
                  Motives will excuse this Trouble from Sir Your most respectful and most humble Servant
               
                  Ferdno Fairfax
               
            